Exhibit 10.(z)

 

EMPLOYMENT AGREEMENT

 

This Agreement (“Agreement”) made as of this 29th day of December, 2004, between
DUSA Pharmaceuticals, Inc. (the “COMPANY”) having offices at 25 Upton Drive,
Wilmington, Massachusetts 01887 and Robert F. Doman, currently residing at 28
Longview Lane, Newtown Square, Pennsylvania 19073 (“Doman”).

 

NOW THEREFORE, in consideration of the mutual covenants and promises, the
parties agree as follows:

 

1.             Employment:  The COMPANY hereby employs Doman effective January
3, 2005 and he hereby accepts such employment as of such date as the President
and Chief Operating Officer of the COMPANY.  Doman agrees to work on a full-time
basis and to devote his best efforts and spend as much time and attention as is
necessary to manage the operations and day-to-day affairs of the COMPANY. Doman
shall report to the Chief Executive Officer of the COMPANY.  Doman agrees to
abide by the COMPANY’s Business Code of Ethics and Senior Officers Code of
Ethics as in force from time to time.

 

2.             Duties and Responsibilities:  Notwithstanding any language
contained herein to the contrary, Doman shall (by way of example and not by way
of limitation):

 

A.           Be responsible for the general business affairs of the COMPANY,
including the manufacturing, research and development, sales and marketing
activities;

 

B.             Establish strong lines of communication with all key employees
and build an open, positive, highly motivated team with a customer-focused
attitude;

 

C.             Effectively manage all aspects of profits/losses to insure that
financial objectives are met;

 

D.            Provide guidance and direction in critical business areas
including financial analysis, cost control, productivity, process improvements,
business development, marketing, sales and strategic planning;

 

E.              Closely interact with and effectively focus the development team
on developing additional products that will accelerate the future success of the
COMPANY;

 

F.              Be proactive in maximizing business development efforts
including joint business ventures, co-marketing, technology sharing and
product/technology acquisition opportunities;

 

G.             Provide thoughtful and objective input to the Chief Executive
Officer and Board of Directors; and

 

H.            Be responsible for any additional activities assigned by the Chief
Executive Officer or Board of Directors, from time to time, which are within
Doman ‘s expertise.

 

3.             Remuneration:  The COMPANY will pay to Doman an initial base
salary equal to Three Hundred Thousand Dollars ($300,000) per annum at intervals
consistent with the COMPANY’s administrative practices, from time to time.  This
base salary shall be reviewed by

 

--------------------------------------------------------------------------------


 

the Board of Directors of the COMPANY from time to time, not less than on an
annual basis, beginning in January, 2006; provided, however, that during his
tenure with the COMPANY, Doman’s base salary shall not be reduced.  Any salary
increases shall be determined by, and shall be made at the sole discretion of
the Board. Following the end of each fiscal year, the Board may award a cash
bonus to Doman in an amount up to Forty percent (40%) of his current base salary
for such year, as determined by the Board in its sole discretion.  For purposes
of awarding the total amount of such bonus, mutually agreeable performance
objectives will be set at the beginning of any calendar year during his
employment.  The Board may, in its sole discretion, award an annual cash bonus
above Forty (40%) of Doman’s then current base salary for outstanding
performance.

 

All salary and other payments and allowances outlined in this Agreement shall be
subject to such withholding taxes and deductions as may be required by law.

 

4.             Place of Employment:  As President and Chief Operating Officer,
Doman will operate primarily from the offices of the COMPANY  in Wilmington,
Massachusetts.  Doman acknowledges, however, that there will be domestic and
international travel required on a regular basis.  Such travel is understood to
be necessary in order to promote the business of the COMPANY.

 

5.             Benefits: Doman will be entitled to participate in the medical,
disability, life, and other insurance benefit plans or pension, profit sharing,
or 401K plans which may be made available to the officers and employees of the
COMPANY from time to time, subject to applicable eligibility rules thereof.

 

6.             Stock Options: Doman shall be entitled to participate in the 1996
Omnibus Plan, which includes a stock option plan, and any subsequent stock
purchase and bonus or incentive plans that the COMPANY shall from time to time
make available to its officers and employees, subject to applicable eligibility
rules thereof.  Management of the COMPANY agrees to recommend to the
Compensation Committee that Doman be granted options for up to One Hundred
Thousand (100,000) shares of the COMPANY’s common stock pursuant to the vesting
and other provisions of the Plan with the exercise price of Fifty Thousand
(50,000) of such options being based upon the closing price of the Company’s
shares on the NASDAQ Stock Market at the close of business on January 3, 2005,
and the exercise price of the remaining Fifty Thousand (50,000) being based upon
the closing price on the close of business two (2) business days following the
Company’s press release reporting sales for the year ended December 31, 2004.

 

7.             Vacation: Doman shall be entitled to four (4) weeks of vacation
during each year of employment, to be taken at a time or times acceptable to the
COMPANY, having regard to its operations. Doman shall be entitled to carry over
up to two (2) weeks of unused vacation from one (1) calendar year into the
following calendar year, so long as such a vacation policy is consistent for all
employees.

 

8.             Expenses:

A.            All reasonable travel and other expenses incident to the rendering
of services by on behalf of and in promoting the interests of the COMPANY shall
be paid by the COMPANY, including but not limited to an automobile allowance in
the amount of  Eight Hundred ($800.00) per month, plus insurance and mileage
reimbursement at rates set by the Internal Revenue Service for travel relating
to business of the COMPANY.  If such expenses are paid in the first instance by
Doman, the COMPANY agrees that it will reimburse him therefore upon presentation
of appropriate statements, vouchers, bills and invoices as and when required by
the COMPANY to support the reimbursement request.

 

2

--------------------------------------------------------------------------------


 

So long as Doman remains employed by DUSA,  the COMPANY shall provide Doman with
appropriate housing in the Boston vicinity which shall be subject to Doman’s
approval.  The parties expect that suitable housing shall cost approximately
Three Thousand Dollars ($3,000) per month, but  if such expectation does not
turn out to be accurate, then the parties  agree to adjust the monthly amount
either higher or lower by a reasonable amount as appropriate.  In addition, the
COMPANY  shall reimburse Doman for the costs of incidental moving expenses not
to exceed the lesser of (i) the actual incidental moving expenses for furniture
and clothing and other personalty, or (ii) one month’s salary (i.e., $25,000). 
DUSA shall pay such amount upon presentation by Doman of receipts, invoices,
etc. to reasonably substantiate such actual expenses.

 

In the event that the parties cannot agree on appropriate housing, the length of
the term for which this benefit will continue, or a monthly allowance in lieu of
the housing provision above, the COMPANY will provide the following relocation
assistance:

 

All closing costs for the sale and purchase of housing as listed on the
respective

HUD-1, RESPA statements;

Packing and moving costs of household items;

Interim living expenses up until the time of the sale of Doman’s home;

Mortgage differential costs for housing, similar to Doman’s current residence,
in

the Boston vicinity.

Incidental moving expenses as provided above.

Above expenses to be “grossed up” to Doman.

 

9.             Confidential Information:

 

A. Doman understands that in the performance of his services hereunder he may
obtain knowledge of “confidential information”, as hereinafter defined, relating
to the business of the COMPANY.  As used herein, “confidential information”
means any information (whether clinical, financial, administrative or
otherwise), written or oral, (including without limitation, any formula,
pattern, device, method, plan, process, or compilation of information) which (i)
is, or is designed to be, used in the business of the COMPANY or results from
its research and/or development activities, or (ii) is private or confidential
in that it is not generally known or available to the public, or (iii) gives the
COMPANY an opportunity to obtain an advantage over competitors who do not know
or use it.  Doman shall not, without the written consent of the Board, either
during the term of his employment or thereafter, (a) use or disclose any such
confidential information outside of the COMPANY (except to consultants or other
agents or representatives of the COMPANY who are similarly bound to the COMPANY
by confidentiality obligations), (b) publish any article with respect thereto,
(c) except in the performance of his services hereunder, remove or aid in the
removal from the premises of the COMPANY any such confidential information or
any property or material which relates thereto.

 

B.            Upon the termination of his employment with the COMPANY, all
documents, records, notebooks and similar repositories of or continuing
information concerning the COMPANY, or its products, services or customers,
including any copies thereof, then in Doman’s possession or under his control,
whether prepared by Doman or others, will be left with or immediately returned
to the COMPANY by Doman.

 

C.            (i)            Doman shall promptly disclose to the COMPANY any
and all prescription drug products, devices, machines, methods, inventions,
discoveries, improvements, processes, works or the like (all of which are
referred to herein as “inventions”) which he may invent, conceive, produce, or
reduce to practice, either solely

 

3

--------------------------------------------------------------------------------


 

or jointly with others, at any time (whether or not during work hours) during
his employment hereunder.

 

(ii)           All such inventions which in any way relate to the products
manufactured, sold or used by the COMPANY or to any methods, processes or
apparatus used in connection with the manufacture of such products or treatment
of disease or conditions, or in either case which are or may be or may become
capable of use in the business of the COMPANY, shall at all times and for all
purposes be regarded as acquired and held by in a fiduciary capacity for, solely
for the benefit of, the COMPANY.

 

(iii) With respect to all such inventions, Doman shall:

 

(a)           treat all information with respect thereto as confidential
information within the meaning of, and subject to paragraph 9 above;

 

(b)           keep complete and accurate records thereof, which records shall be
the property of the COMPANY;

 

(c)           execute any application for letters patent of the United States
and of any and all other countries covering such inventions, and give to the
COMPANY, its attorneys and solicitors all reasonable and requested assistance in
preparing such application;

 

(d)           from time to time, upon the request and at the expense of the
COMPANY, but without charge for services beyond the salary paid to him by the
COMPANY, execute all assignment or other instruments required to transfer and
assign to the COMPANY (or as it may direct) all inventions, and all patents and
applications for patents, copyrights or applications for registration of
copyrights, covering such inventions or otherwise required to protect the rights
and interests of the COMPANY;

 

(e)           testify in any proceedings or litigation as to all such
inventions; and

 

(f)            in case the COMPANY shall desire to keep secret any such
invention, or shall for any reason decide not to have letters patent applied for
thereon, refrain from applying for letters patent thereon.

 

D.            Notwithstanding any of the foregoing in this section, information,
whether confidential or proprietary or not, shall be exempt from the above
confidentiality provisions if said information:

 

(i)                                     is known to Doman prior to his
employment with the COMPANY;

 

(ii)                                  is in the public domain on the date of
employment;

 

(iii)                               becomes public at any time through no fault
of Doman; or

 

(iv)                              is or becomes readily available from third
parties who have no confidentiality obligations to the COMPANY.

 

4

--------------------------------------------------------------------------------


 

E.             If Doman ‘s employment is terminated by the Company, Doman shall
not, without the express prior written consent of the COMPANY, directly, or
indirectly, during the term of this Agreement or for a period of one (1) year
after its termination, render services, or engage in activity including but not
limited to, the activities enumerated in Section 2 hereof or any similar
activity, for any Company which relates to the development or sale of
photodynamic therapy (“PDT”) or photodetection (“PD”) products directly
competitive (i.e., medically or therapeutically) with the COMPANY’s products or
compounds or mixtures thereof, whether alone or as a partner, officer, director,
employee or shareholder of any other corporation, or as a trustee, fiduciary,
consultant or other representative of any other activity.  This restriction
shall not apply if Doman has disclosed to the COMPANY, in writing, all the known
facts relating to such work or activity and has received a release, in writing
from the COMPANY, to engage in such work or activity.  The making of passive and
personal investments and the conduct of private business affairs shall not be
prohibited hereunder.  Ownership by of five percent (5%) or less of the
outstanding shares of stock of any corporation either (i) listed on a national
securities exchange or (ii) having at least 100 stockholders shall not make
Doman a “stockholder” within the meaning of that term as used in this paragraph,
so long as Doman has no participation in the management of such corporation. 
Nor shall Doman solicit or hire, directly or indirectly, any employee of the
COMPANY for a period of two (2) years after the date of termination of his
employment to perform any such activities for his own benefit or the benefit of
any new employer.

 

F.             In the event of a breach or threatened breach of this Section 9,
Doman agrees that the COMPANY shall be entitled to injunctive relief in a court
of appropriate jurisdiction to remedy any such breach or threatened breach as
Doman acknowledges that damages would be inadequate and insufficient.

 

10.           Termination of Employment:

 

A.            The COMPANY may terminate this Agreement at any time, with or
without cause on sixty (60) days prior written notice.  For purposes of this
Agreement, cause shall mean (i) Doman ‘s physical or mental disability or other
inability to perform the duties of his job for any reason for a period in excess
of six (6) consecutive months,    (ii) Doman ‘s conviction in a court of law of
a crime or offense, which conviction would prevent Doman from effective
management of the COMPANY or materially adversely affect the reputation of the
COMPANY, as determined by the Board in its sole discretion, exercising its
reasonable judgment, or (iii) Doman ‘s malfeasance or misconduct such as fraud,
embezzlement, dishonesty, acts of moral turpitude, or a felony conviction, or
for other good cause materially detrimental to the COMPANY.  In the event of a
termination for cause, Doman shall be paid his base salary, pro rated to the
date of termination.  Nothing contained herein shall be interpreted to impair or
otherwise affect the right of the COMPANY to terminate Doman ‘s employment, at
will, with or without good cause.

 

B.            If Doman ‘s employment is terminated by the COMPANY without cause 
the COMPANY shall:

 

(i)            pay Doman a severance allowance equivalent to twelve (12) month’s
of his then current base salary, payable in twelve (12) equal installments on
the first business day of each of the twelve (12) month’s following the date of
such termination;

 

(ii)           pay to Doman within two (2) weeks of the date of termination all
outstanding vacation pay and any earned but unpaid salary or bonuses to the date
of such termination and reimburse Doman for any business expense incurred by

 

5

--------------------------------------------------------------------------------


 

him up to and including the date of such termination following provision by of
all applicable and necessary receipts.

 

(iii)          Doman will be entitled to continued medical, life insurance and
benefits to the same extent in which he participated prior to the termination
date until the earlier to occur of one year following the termination date or
the day Doman becomes eligible for and receives similar benefits with a new
employer.

 

(iv)          As a condition to receiving the severance payment and
post-employment benefits, Employee agrees to sign a release of any employment
law related claims.  The release will be signed at the time of termination of
employment.

 

C.            Termination upon Death: Doman ‘s employment with the COMPANY will
cease and this Agreement will terminate without further compensation if Doman
dies. Upon his death, his estate will be entitled to any Corporation paid death
benefit in force at the time of such death.  In addition, Doman ‘s estate shall
be paid any cash bonus to which he would have been entitled under Paragraph 3
above. Likewise, Doman ‘s beneficiaries as designated by him to the COMPANY
shall be entitled to receive the benefits, if any, described in Paragraphs 5 and
6 above, and will be entitled to exercise any vested but unexercised stock
options that were held by him at the time of his death, subject to the terms and
conditions of such options.

 

D.            Resignation: Doman will provide the COMPANY with two (2) months’
advance notice, in writing, of his resignation from the COMPANY.

 

11.           Change of Control: If Doman ‘s employment is terminated by the
COMPANY without cause upon the consummation of a “change in control” as defined
herein or at any time within three (3) years following such consummation, Doman
shall receive, within five (5) days after such termination from the COMPANY or
its successor, a lump sum payment equal to (i) three (3) times his base salary
during the last fiscal year in which Doman is associated with the COMPANY
(including any amounts due as severance under Paragraph 10B.(i) of this
Agreement) if such termination is made effective on the date of consummation of
such “change of control”, or (ii) three (3) times such base salary (including
any amounts due as severance under Paragraph 10B.(i) of this Agreement) less the
amount of salary paid from the date of such consummation to the effective date
of termination if such termination is effective following such consummation but
within the three years of such consummation; provided, however Doman shall be
entitled to any  amounts due as severance under Paragraph 10B.(i) of this
Agreement, immediate vesting of all stock options, and continued medical life
insurance and benefits to the same extent in which he participated prior to the
“change of control” until the earlier to occur of one (1) year following the
“change of control” or the date Doman becomes eligible for and receives similar
benefits with a new employer.  For the purposes hereof, “change in control”
shall mean a change in control of a nature that would be required to be reported
in response to Item 5 of Schedule 14D promulgated pursuant to section 14 of the
Securities Exchange Act of 1934, as amended (the 1934 Act”), whether or not the
COMPANY is then subject to such reporting requirements; provided that, without
limitations, such a change in control shall be deemed to have occurred if (i)
any person other than a trustee or other fiduciary holding securities under an
employee benefit plan of the COMPANY is or becomes the beneficial owner,
directly or indirectly, of securities of the COMPANY representing twenty percent
(20%) or more of the combined voting power of the COMPANY’s then outstanding
securities and thereafter the Board adopts a resolution to the effect that, for
the purposes of this Agreement, a change in control of the COMPANY has occurred;
such ownership shall be defined pursuant to Rule 13d-3 of the

 

6

--------------------------------------------------------------------------------


 

1934 Act and includes mergers or acquisitions whereby an outside party has in
excess of twenty percent (20%) of the combined voting power; (ii) when the
COMPANY merges or consolidates with any other person or, entity other than a
subsidiary and, upon consummation of such transaction own less than fifty
percent (50%) of the equity securities of the surviving or consolidated entity;
or (iii) a substantial portion of the assets of the COMPANY are sold or
transferred to another person or entity.

 

In the event  a “change of control” as defined above occurs under subsections
(i)-(iii) above and the surviving entity has conditioned the “change of control”
on Doman not being employed by the COMPANY or Doman has good cause (“Good
Cause”), acting in good faith, not to accept the position offered by the new
entity Doman shall receive within five (5) days after the consummation of  a
“change of control”, as defined above, from the COMPANY or its successor, a lump
sum payment equal to three (3) times his base salary during the last fiscal year
in which Doman is associated with the COMPANY (including any amounts due as
severance under Paragraph 10B.(i) of this Agreement) immediate vesting of all
stock options and continued medical, life insurance and benefits to the same
extent in which he participated prior to the “change in control” until the
earlier to occur of one year following the “change of control” or the day Doman
becomes eligible for and receives similar benefits with a new employer.  For
purposes of this Section 11, Good Cause shall mean (i) a reduction by the new
entity of Doman’s base salary, compensation and/or benefits in effect
immediately prior to the change in control or (ii) a requirement by the new
entity that Doman physically relocate his home to a place fifty (50) miles or
more from Boston,  or Wilmington, MA or (iii) the new position materially
reduces the scope of his current duties and responsibilities at the COMPANY.

 

12.           Indemnification:  The COMPANY will, to the extent permitted by the
laws of the State of New Jersey, indemnify Doman against any actual or
threatened action, suit or proceeding, whether civil, criminal, administrative
or investigative, that arises as a consequence of his duties as an employer and
officer of the COMPANY.  Such indemnification will include such expenses as
attorneys fees, judgments, fines and amounts awarded or agreed to in settlement,
provided that Doman acted legally and in good faith, or reasonably believed that
his actions were legal and performed in good faith.  The termination of any
action, suit or proceeding by judgment, order, settlement, conviction, or upon a
plea of nolo contendre shall not, of itself, create a presumption that his
actions were illegal or not performed in good faith.

 

The COMPANY shall maintain its Director’s and Officer Insurance to cover the
corporate indemnity.  The Directors and Officer Policy shall also include an
employment practices liability endorsement and the policy will survive his
death.

 

13.           Representation Concerning Prior Employment: Doman represents and
warrants to the COMPANY that none of the duties or obligations for which he is
responsible under this Employment Agreement breaches, or will cause him to
breach in the future, any restrictive covenant or confidentiality obligation
under any former employment agreement.

 

14.           Assistance in Litigation:  Doman shall upon reasonable notice,
furnish such information and proper assistance to the COMPANY as it may
reasonably require in connection with any litigation in which it is, or may
become, a party either during or after employment.

 

15.           Provisions Operating Following Termination:  Notwithstanding any
termination of  Doman’s employment with or without cause, any provision of this
Agreement necessary to give it efficacy shall continue in full force and effect
following such termination.

 

7

--------------------------------------------------------------------------------


 

16.           Notices:  Any notice to be given in connection with this Agreement
shall be given in writing and may be given by personal delivery, by certified
mail, postage prepaid, or by facsimile transmission, so long as receipt of such
transmission is available, addressed to the recipient as follows:

 

To:          Robert F. Doman

28 Longview Lane

Newtown Square, Pennsylvania 19073

 

To:          DUSA Pharmaceuticals, Inc.

25 Upton Drive

Wilmington, Massachusetts 01887

Attention: D. Geoffrey Shulman

 

or to such other address or individual as may be designated by notice by either
party to the other. Any notice given by personal delivery shall be deemed to
have been given on the day of actual delivery and, if made or given by certified
mail, on the third day, other than a Saturday or Sunday following the deposit
thereof with the U.S. Postal Service.

 

17.           Governing Law:  This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey.

 

18.           Benefit of Agreement:  This Agreement shall inure to the benefit
of and be binding upon the heirs, executives, administrators and legal personal
representatives of Doman and to and upon the successors and assigns of the
COMPANY, respectively.

 

19.           Entire Agreement:  This Agreement constitutes the entire agreement
between the parties hereto with respect to the terms and conditions of
employment of Doman and cancels and supersedes any prior understandings and
agreements between the parties to this Agreement.  There are no representations,
warranties, forms, conditions, undertakings or collateral agreements expressed,
implied or statutory between the parties hereto other than as expressly set
forth in this Agreement.

 

20.           Severability:  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision of any other jurisdiction but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

21.  Amendments and Waivers:  Any provision of this Agreement may be amended or
waived only with prior written consent of the COMPANY and Doman.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement.

 

 

DUSA Pharmaceuticals, Inc.

 

 

 

 

 

By:

   /s/ D. Geoffrey Shulman

 

 

 

D. Geoffrey Shulman, Chief Executive Officer

 

 

 

 

Dated: March 15, 2005

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

 

By:

   /s/ Robert F. Doman

 

 

 

Robert F. Doman

 

 

 

 

 

Dated: March 15, 2005

 

9

--------------------------------------------------------------------------------